OFFICE'OFTHE             ATTORNEY      GENERAL OFTEXAS
                                       AU8TlN




Eonorable Harry Bhulta
aouuty     AttOl%My
Dallam aolurtp
Palhart, Texas

                                                                            a fur
                                                                            hool
                                                                            t.
           F4 are In ceoel                                 er of 84pt4mbor 10,
1040, recjursti~   the opin                                artment, uhiehklot-
ter read8 ill pert, a(I to1




                                                         sohool bur t6
                                                          1t uoul4 have


                           The thr4s &d.ldrea are the
                       i~1n.g nithlnthkdiatriot       8Itmted
                       iatenae from the soheol w l'r&a
                   es Xn the past tuo or .three pear8
                    !lave beoIl pying    to tl?c fath4r
     anmdly     @lO.OO per pup11 and the tether haa
     sent these ohlldrsn to a mlatlvs         cm the south
     plains, mine lcoomlles dfatamo,         whhere the
     ar4 being;sOhooleOr The iathes hes reoont I y
     demanded that the allWanae be fsoreaseb to
     the sun of $l.&OO per pqM. par month* In aU-
     dltion,  it tarpeers thet he enumeratad the ohil-
     drsn In the sob001 dlstriot       ez1 the mttth plains
     whiah t?:ey have been attending, for the past
         two   or   thr44   yeem       The    %ru4t44e     er4   wdlllagg
flonoreble   Xnrry Sofiult~,      Faga 8


       to nake srlch additional  edvanaanmnt and ln faot
       are BOW questioning   t%Ir authority to pay any
       man towsrd the sduoatlon or support oi thore
       aklldren,
               + i, l
              'fTlmT10~~:  (a) Ar4 the tr~sttearof euah
       OOEGEOB40-00 dlatrlat    wsdor the a%ma isot
       legally   p3rmltted to make any payrmnt toward
       t?le education or support of thacn ohll.drenMB
       thoul;h thy were enumerated In thati own aounty?
             *(b)     If   so, what amunt rlll    the trurtaaa
       be pernlttedto pey pat pupil?
             *'(a) Xi anwsrated,in  the oount whara
       they were attendlag aoho@-s?m       800 inI lan dim-
       tnnoa iron their home, may thn~~trustaoct      legally
       pay any SLWIout OS the clohoolfund8 tcmards the
       eduostlon or support of s&t ~ehllbran? ff so,
       what amountP"
          Wlthout attarapting to enuraareta all ths varloua
stetuted bearing upon the pusstian,   our sohool lawa oonkma-
plate thet 4 studant ahall attand'aoheol   in  the dimtriat of
hfr resideme.    ~rovlslo~ haa baen maWIn oartain lnataaoar
for pupils ettendlng sahool In othar dlrtrlota.
               krtlcrls 8696 RievlrrdCivil Statute* lW!5, pro-
vldas for tDc tranefsr o4 a ohtld iroar one dlsdot            to @Bother
dlstrlot   ln ttl4 sass 0ouaty. Xn suoh eases tbs aoholaatlo*a
per oaglte a;?pmtloment       crrevbe tmasiarrad     tc the rnoeitlng:
dlstriot.    Art1014    &69?, R. a. Eirt 1985, provld4s tor the
transfer   of a ohlld to nn edjoining     dlatrlot     In anothar oounty,
when it in shown to the Cuunty 3uparlntendant that WH dir-
trlot in -&ioh mob ahlld reaidaa,        on aooocnt of &%tahaa~or
OOBLO  uneontrollobla    ox dsngercw sbataola       is lnaooemalblr   to
 ouoh a5lld."      Thin atstuts tnskaa no provlaion      far the dlo-
trlot in -blah the child rssldsr       aontrlbutin6     to the eduaetlcm
or sup;ort of nuah ahlld, other t&an for the tranefsr of t&l
St*te per ospltn e~.prtl0nnsnt~        tsuoh tranrfsra    or ar aapits
appatloament      4~4 ~34 te.the roarlvlng dlstrlot        en1 not to
the parent.
            ustlale        ~Q~ZL, Vernon's Texas ~11~113tatutas,     euthor-
iree   and requires        t?m home diiatrlat to pay tile tultlon   of lta
fionoratrle I!amy 3ohultz,   ?age S


transterred     !A?!: sohool atmlanta, not to exooed $7.50 par
mnt2, when the rupll*s ~,rada Is not tau&ht In tba hcnaa die-
triot.     ?hls tuition Taynent Is llkawlaa made to the regaIv-
j,n!~ dlstriot    on& not tc the ohilb or parsnt.    ?he feats pm-
sented in your letter,       however, do not ocw within this sta-
tute.     7rovfaion   be been mile fm pepcnt      of tuition    to
sohools In e4,joiaIng states under oortaIn fasts.          %a Art.
w30@g,Vernoava Texas SIvil Statuter.        "'e are not aware of
any lagisletive      enaotaent whloh would authorlae the trmataes
to expend sohool zoneys for tha ;urposee mentionad In your
letter.      Set ArtiOle 8027; Roviesc? Civil Gtatutes      19a5,
1lElit1n; ma ;jtjrpSes for whlah pub110 fS80 SOhOd          f-48
may be uasd.
           Filth raterenoe to the eaum&ation of the ohlldni
In qusetion sea Artiole    %Wi, R. 0. S., 1985, whIoh requires
tkat a ohlld be snumratsd In the distriot    of hla rerIU+n9a
and dlrapts the oenms trustaa Co rec;nIre the parson rander-
Ing the oh116 to swear to the.information   OOatained in the
0enm.mreport. If these ahIldran ware properly emUaerated
then they do not real&s In the ooacmn sohool dl6trIOt In Dallam
cotlatg .
          It ia our opinion that questiona (a) and (0) lrhould
be answered in the negstivs and In view oi the ioregolng,quea-
tioa (b) dooar not require an anaw@rr
                                         Your8 very truly



                                             ALip    u.
                                              Oeo 1 9. Oawaaok
                                                       Aaslstant



            APPR~)VEI;OCT
                        3, 1940